Case: 09-50339     Document: 00511133871          Page: 1    Date Filed: 06/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 7, 2010
                                     No. 09-50339
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SALVADOR CONTRERAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-1696-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Salvador Contreras appeals his conviction and sentence for failure to
register as a sex offender as required by the Sex Offender Registration and
Notification Act (SORNA), 18 U.S.C. § 2250(a). Following a bench trial, the
district court sentenced Contreras to six months of imprisonment and ten years
of supervised release.
        Contreras contends that his conviction violates due process because no
state has implemented SORNA and thus registration under SORNA was

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50339   Document: 00511133871 Page: 2        Date Filed: 06/07/2010
                                No. 09-50339

impossible. SORNA’s registration requirements for individual offenders took
effect on the date of SORNA’s enactment regardless whether any state had
implemented SORNA’s administrative requirements. United States v. Heth, 596
F.3d 255, 258-60 & n.3 (5th Cir. 2010). Because Texas had its own sex offender
registry, Contreras was not convicted of failing to do the impossible. See id.
      Contreras asserts as well that there was insufficient evidence to establish
that he knowingly violated SORNA. To sustain a criminal conviction for a
violation of § 2250, the Government had to prove that Contreras (1) was required
to register under SORNA, (2) traveled in interstate or foreign commerce, and
(3) “knowingly fail[ed] to register or update a registration as required by
[SORNA].” See § 2250. Contreras contends that the plain language of the
statute makes clear that the term “knowingly” applies not only to failure either
to register or update a registration generally, but also to the provisions of
SORNA specifically. Thus, the Government could not prove that he “knowingly”
failed to register. SORNA contains “‘no language requiring specific intent or a
willful failure to register such that [the defendant] must know his failure to
register violated federal law.’” United States v. Whaley, 577 F.3d 254, 262 & n.6
(5th Cir. 2009) (quoting United States v. Gould, 568 F.3d 459, 468 (4th Cir.
2009)). As the Government was not required to prove Contreras knew that he
violated SORNA and the evidence presented at trial supported a finding that
Contreras knowingly failed to register, his challenge to the sufficiency of the
evidence is without merit.
      Contreras’s arguments that Congress lacked authority to enact SORNA
and that his lack of notice of the specific provisions of SORNA violates due
process are foreclosed, as he concedes. See Whaley, 577 F.3d at 261-62. The
judgment of the district court is AFFIRMED.




                                       2